 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of May 1, 2008
(the “Effective Date”), by and between FIDELITY NATIONAL INFORMATION SERVICES,
INC., a Georgia corporation (the “Company”), and JEFFREY S. CARBIENER (the
“Employee”). In consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows:
     1. Purpose and Release. The purpose of this Agreement is to terminate all
prior agreements between Company, and any of its affiliates, and Employee
relating to the subject matter of this Agreement (including a September 14, 2005
agreement between Employee and Company), to recognize Employee’s significant
contributions to the overall financial performance and success of Company, to
protect Company’s business interests through the addition of restrictive
covenants, and to provide a single, integrated document which shall provide the
basis for Employee’s continued employment by Company. In consideration of the
execution of this Agreement and the termination of all such prior agreements,
the parties each release all rights and claims that they have, had or may have
arising under such prior agreements.
     2. Employment and Duties. Subject to the terms and conditions of this
Agreement, Company employs Employee to serve as Chief Financial Officer.
Employee accepts such employment and agrees to undertake and discharge the
duties, functions and responsibilities commensurate with the aforesaid position
and such other duties and responsibilities as may be prescribed from time to
time by the Chief Executive Officer (the “CEO”) or the Board of Directors of the
Company (the “Board”). Except as expressly provided in Subsection 13(c),
Employee shall devote substantially all of his business time, attention and
effort to the performance of his duties hereunder and shall not engage in any
business, profession or occupation, for compensation or otherwise without the
express written consent of the CEO or Board, other than personal, personal
investment, charitable, or civic activities or other matters that do not
conflict with Employee’s duties.
     3. Term. This Agreement shall commence on the Effective Date and, unless
terminated as set forth in Section 8, continue through April 15, 2011. This
Agreement shall be extended automatically for successive one (1) year periods
(the initial period and any extensions being collectively referred to as the
“Employment Term”). Either party may terminate this Agreement as of the end of
the then-current period by giving written notice at least thirty (30) days prior
to the end of that period. Notwithstanding any termination of this Agreement or
Employee’s employment, Sections 8 through 10 shall remain in effect until all
obligations and benefits that accrued prior to termination are satisfied.
     4. Salary. During the Employment Term, Company shall pay Employee an annual
base salary, before deducting all applicable withholdings, of no less than
$515,000.00 per year, payable at the time and in the manner dictated by
Company’s standard payroll policies. Such minimum annual base salary may be
periodically reviewed and increased (but not decreased without Employee’s
express written consent) at the discretion of the CEO, Board or Compensation
Committee of the Board (the “Committee”) to reflect, among other matters, cost

 



--------------------------------------------------------------------------------



 



of living increases and performance results (such annual base salary, including
any increases pursuant to this Section 4, the “Annual Base Salary”).
     5. Other Compensation and Fringe Benefits. In addition to any executive
bonus, pension, deferred compensation and long-term incentive plans which
Company or an affiliate of Company may from time to time make available to
Employee, Employee shall be entitled to the following during the Employment
Term:

  (a)   the standard Company benefits enjoyed by Company’s other top executives
as a group;     (b)   medical and other insurance coverage (for Employee and any
covered dependents) provided by Company to its other top executives as a group;
    (c)   supplemental disability insurance sufficient to provide two-thirds of
Employee’s pre-disability Annual Base Salary;     (d)   an annual incentive
bonus opportunity under Company’s annual incentive plan (“Annual Bonus Plan”)
for each calendar year included in the Employment Term, with such opportunity to
be earned based upon attainment of performance objectives established by the
CEO, Board or Committee (“Annual Bonus”). Employee’s target Annual Bonus under
the Annual Bonus Plan shall be no less than 150% of Employee’s Annual Base
Salary, with a maximum of up to 300% of Employee’s Annual Base Salary
(collectively, the target and maximum are referred to as the “Annual Bonus
Opportunity”). Employee’s Annual Bonus Opportunity may be periodically reviewed
and increased (but not decreased without Employee’s express written consent) at
the discretion of the Committee, Board or CEO. The Annual Bonus shall be paid no
later than the March 15th first following the calendar year to which the Annual
Bonus relates. Unless provided otherwise herein or the Board determines
otherwise, no Annual Bonus shall be paid to Employee unless Employee is employed
by Company, or an affiliate thereof, on the Annual Bonus payment date; and    
(e)   participation in Company’s equity incentive plans.

     6. Vacation. For and during each calendar year within the Employment Term,
Employee shall be entitled to reasonable paid vacation periods consistent with
Employee’s position and in accordance with Company’s standard policies, or as
the CEO, Board or Committee may approve. In addition, Employee shall be entitled
to such holidays consistent with Company’s standard policies or as the CEO,
Board or Committee may approve.
     7. Expense Reimbursement. In addition to the compensation and benefits
provided herein, Company shall, upon receipt of appropriate documentation,
reimburse Employee each month for his reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary business expenses to the extent such
reimbursement is permitted under Company’s expense reimbursement policy.

2



--------------------------------------------------------------------------------



 



     8. Termination of Employment. Company or Employee may terminate Employee’s
employment at any time and for any reason in accordance with Subsection 8(a)
below. The Employment Term shall be deemed to have ended on the last day of
Employee’s employment. The Employment Term shall terminate automatically upon
Employee’s death.

  (a)   Notice of Termination. Any purported termination of Employee’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination (as defined herein) from one party to the other in
accordance with the notice provisions contained in Section 25. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice that indicates the
Date of Termination (as that term is defined in Subsection 8(b)) and, with
respect to a termination due to Cause (as that term is defined in Subsection
8(d)), Disability (as that term is defined in Subsection 8(e)) or Good Reason
(as that term is defined in Subsection 8(f)), sets forth in reasonable detail
the facts and circumstances that are alleged to provide a basis for such
termination. A Notice of Termination from Company shall specify whether the
termination is with or without Cause or due to Employee’s Disability. A Notice
of Termination from Employee shall specify whether the termination is with or
without Good Reason or due to Disability.     (b)   Date of Termination. For
purposes of this Agreement, “Date of Termination” shall mean the date specified
in the Notice of Termination (but in no event shall such date be earlier than
the thirtieth (30th) day following the date the Notice of Termination is given)
or the date of Employee’s death.     (c)   No Waiver. The failure to set forth
any fact or circumstance in a Notice of Termination, which fact or circumstance
was not known to the party giving the Notice of Termination when the notice was
given, shall not constitute a waiver of the right to assert such fact or
circumstance in an attempt to enforce any right under or provision of this
Agreement.     (d)   Cause. For purposes of this Agreement, a termination for
“Cause” means a termination by Company based upon Employee’s: (i) persistent
failure to perform duties consistent with a commercially reasonable standard of
care (other than due to a physical or mental impairment or due to an action or
inaction directed by Company that would otherwise constitute Good Reason);
(ii) willful neglect of duties (other than due to a physical or mental
impairment or due to an action or inaction directed by Company that would
otherwise constitute Good Reason); (iii) conviction of, or pleading nolo
contendere to, criminal or other illegal activities involving dishonesty;
(iv) material breach of this Agreement; or (v) failure to materially cooperate
with or impeding an investigation authorized by the Board.     (e)   Disability.
For purposes of this Agreement, a termination based upon “Disability” means a
termination by Company based upon Employee’s entitlement to long-term disability
benefits under Company’s long-term disability plan or policy, as the case may
be, as in effect on the Date of Termination.

3



--------------------------------------------------------------------------------



 



  (f)   Good Reason. For purposes of this Agreement, a termination for “Good
Reason” means a termination by Employee during the Employment Term based upon
the occurrence (without Employee’s express written consent) of any of the
following:

  (i)   a material diminution in Employee’s position or title, or the assignment
of duties to Employee that are materially inconsistent with Employee’s position
or title;     (ii)   a material diminution in Employee’s Annual Base Salary or
Annual Bonus Opportunity;     (iii)   within six (6) months immediately
preceding or within two (2) years immediately following a Change in Control:
(A) a material adverse change in Employee’s status, authority or responsibility
(e.g., The Company has determined that a change in the department or functional
group over which Employee has managerial authority would constitute such a
material adverse change); (B) a change in the person to whom Employee reports
that results in a material adverse change to the Employee’s service relationship
or the conditions under which Employee performs his duties; (C) a material
adverse change in the position to whom Employee reports or a material diminution
in the authority, duties or responsibilities of that position; (D) a material
diminution in the budget over which Employee has managing authority; or (E) a
material change in the geographic location of Employee’s principal place of
employment, which is currently Jacksonville, Florida (e.g., The Company has
determined that a relocation of more than thirty-five (35) miles would
constitute such a material change); or     (iv)   a material breach by Company
of any of its obligations under this Agreement.

Notwithstanding the foregoing, Employee being placed on a paid leave for up to
sixty (60) days pending a determination of whether there is a basis to terminate
Employee for Cause shall not constitute Good Reason. Employee’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder; provided,
however, that no such event described above shall constitute Good Reason unless:
(1) Employee gives Notice of Termination to Company specifying the condition or
event relied upon for such termination either: (x) within ninety (90) days of
the initial existence of such event; or (y) in the case of an event predating a
Change in Control, within ninety (90) days of the Change in Control; and
(2) Company fails to cure the condition or event constituting Good Reason within
thirty (30) days following receipt of Employee’s Notice of Termination.
     9. Obligations of Company Upon Termination.

  (a)   Termination by Company for a Reason Other than Cause, Death or
Disability and Termination by Employee for Good Reason. If Employee’s employment
is

4



--------------------------------------------------------------------------------



 



      terminated by: (1) Company for any reason other than Cause, Death or
Disability; or (2) Employee for Good Reason:

  (i)   Company shall pay Employee the following (collectively, the “Accrued
Obligations”): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; (B) within a reasonable time following
submission of all applicable documentation, any expense reimbursement payments
owed to Employee for expenses incurred prior to the Date of Termination; and
(C) no later than March 15th of the year in which the Date of Termination
occurs, any earned but unpaid Annual Bonus payments relating to the prior
calendar year;     (ii)   Company shall pay Employee no later than March 15th of
the calendar year following the year in which the Date of Termination occurs, a
prorated Annual Bonus based upon the actual Annual Bonus that would have been
earned by Employee for the year in which the Date of Termination occurs (based
upon the target Annual Bonus opportunity in the year in which the Date of
Termination occurred, or the prior year if no target Annual Bonus opportunity
has yet been determined, and the actual satisfaction of the applicable
performance measures, but ignoring any requirement under the Annual Bonus plan
that Employee must be employed on the payment date) multiplied by the percentage
of the calendar year completed before the Date of Termination;     (iii)  
Company shall pay Employee, within thirty (30) business days after the Date of
Termination, a lump-sum payment equal to 300% of the sum of: (A) Employee’s
Annual Base Salary in effect immediately prior to the Date of Termination
(disregarding any reduction in Annual Base Salary to which Employee did not
expressly consent in writing); and (B) the highest Annual Bonus paid to Employee
by Company within the three (3) years preceding his termination of employment
or, if higher, the target Annual Bonus opportunity in the year in which the Date
of Termination occurs;     (iv)   All stock option, restricted stock and other
equity-based incentive awards granted by Company that were outstanding but not
vested as of the Date of Termination shall become immediately vested and/or
payable, as the case may be; unless the equity incentive awards are based upon
satisfaction of performance criteria; in which case, they will only vest
pursuant to their express terms; and     (v)   As long as Employee pays the full
monthly premiums for COBRA coverage, Company shall provide Employee and, as
applicable, Employee’s eligible dependents with continued medical and dental
coverage, on the same basis as provided to Company’s active executives and their
dependents until the earlier of: (i) three (3) years after the Date of
Termination; or (ii) the date Employee is first eligible for medical and dental
coverage (without pre-existing condition limitations) with a

5



--------------------------------------------------------------------------------



 



      subsequent employer. In addition, within thirty (30) business days after
the Date of Termination, Company shall pay Employee a lump sum cash payment
equal to thirty-six monthly medical and dental COBRA premiums based on the level
of coverage in effect for the Employee (e.g., employee only or family coverage)
on the Date of Termination.

  (b)   Termination by Company for Cause and by Employee without Good Reason. If
Employee’s employment is terminated by Company for Cause or by Employee without
Good Reason, Company’s only obligation under this Agreement shall be payment of
any Accrued Obligations.     (c)   Termination due to Death or Disability. If
Employee’s employment is terminated due to death or Disability, Company shall
pay Employee (or to Employee’s estate or personal representative in the case of
death), within thirty (30) business days after the Date of Termination: (i) any
Accrued Obligations; plus (ii) a prorated Annual Bonus based upon the target
Annual Bonus opportunity in the year in which the Date of Termination occurred
(or the prior year if no target Annual Bonus opportunity has yet been
determined) multiplied by the percentage of the calendar year completed before
the Date of Termination; plus (iii) the unpaid portion of the Annual Base Salary
for the remainder of the Employment Term.     (d)   Definition of Change in
Control. For purposes of this Agreement, the term “Change in Control” shall mean
that the conditions set forth in any one of the following subsections shall have
been satisfied:

  (i)   the acquisition, directly or indirectly, by any “person” (within the
meaning of Section 3(a)(9) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”) and used in Sections 13(d) and 14(d) thereof) of
“beneficial ownership” (within the meaning of Rule 13d-3 of the Exchange Act) of
securities of Company possessing more than 50% of the total combined voting
power of all outstanding securities of Company;     (ii)   a merger or
consolidation in which Company is not the surviving entity, except for a
transaction in which the holders of the outstanding voting securities of Company
immediately prior to such merger or consolidation hold, in the aggregate,
securities possessing more than 50% of the total combined voting power of all
outstanding voting securities of the surviving entity immediately after such
merger or consolidation;     (iii)   a reverse merger in which Company is the
surviving entity but in which securities possessing more than 50% of the total
combined voting power of all outstanding voting securities of Company are
transferred to or acquired by a person or persons different from the persons
holding those securities immediately prior to such merger;     (iv)   during any
period of two (2) consecutive years during the Employment Term or any extensions
thereof, individuals, who, at the beginning of such

6



--------------------------------------------------------------------------------



 



      period, constitute the Board, cease for any reason to constitute at least
a majority thereof, unless the election of each director who was not a director
at the beginning of such period has been approved in advance by directors
representing at least two-thirds of the directors then in office who were
directors at the beginning of the period;     (v)   the sale, transfer or other
disposition (in one transaction or a series of related transactions) of assets
of Company that have a total fair market value equal to or more than one-third
of the total fair market value of all of the assets of Company immediately prior
to such sale, transfer or other disposition, other than a sale, transfer or
other disposition to an entity (x) which immediately following such sale,
transfer or other disposition owns, directly or indirectly, at least 50% of
Company’s outstanding voting securities or (y) 50% or more of whose outstanding
voting securities is immediately following such sale, transfer or other
disposition owned, directly or indirectly, by Company. For purposes of the
foregoing clause, the sale of stock of a subsidiary of Company (or the assets of
such subsidiary) shall be treated as a sale of assets of Company; or     (vi)  
the approval by the stockholders of a plan or proposal for the liquidation or
dissolution of Company.

      For purposes of this Agreement, no event or transaction that is entered
into, is contemplated by, or occurs as a result of the proposed spin-off of the
Lender Processing Services division by Fidelity National Information Services,
Inc. that was publicly announced on October 25, 2007 shall constitute a Change
in Control. In addition, Employee agrees and consents to any
conversion or modification of outstanding stock options, restricted stock or
other equity-based incentive awards permissible under their corresponding plans
(if any) and/or the assignment of this Agreement in connection with that
proposed transaction.     (e)   Six-Month Delay. To the extent Employee is a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations and other guidance promulgated thereunder and any elections made by
the Company in accordance therewith, notwithstanding the timing of payment
provided in any other Section of this Agreement, no payment, distribution or
benefit under this Agreement that constitutes a distribution of deferred
compensation (within the meaning of Treasury Regulation Section 1.409A-1(b))
upon separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)), after taking into account all available
exemptions, that would otherwise be payable during the six-month period after
separation from service, will be made during such six-month period, and any such
payment, distribution or benefit will instead be paid on the first business day
after such six-month period.     10.   Excise Tax Gross-up Payments.

7



--------------------------------------------------------------------------------



 



  (a)   If any payments or benefits paid or provided or to be paid or provided
to Employee or for his benefit pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, his employment with Company or
its subsidiaries or the termination thereof (a “Payment” and, collectively, the
“Payments”) would be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Code, then, except as otherwise provided in this Subsection
10(a), Employee will be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment by Employee of all income taxes,
all employment taxes and any Excise Tax imposed upon the Gross-Up Payment
(including any related interest and penalties), Employee retains an amount of
the Gross-Up Payment equal to the Excise Tax (including any related interest and
penalties) imposed upon the Payments. Notwithstanding the foregoing, if the
amount of the Payments does not exceed by more than 3% the amount that would be
payable to Employee if the Payments were reduced to one dollar less than what
would constitute a “parachute payment” under Section 280G of the Code (the
“Scaled Back Amount”), then the Payments shall be reduced, in a manner
determined by Employee, to the Scaled Back Amount, and Employee shall not be
entitled to any Gross-Up Payment.     (b)   An initial determination of
(i) whether a Gross-Up Payment is required pursuant to this Agreement, and, if
applicable, the amount of such Gross-Up Payment or (ii) whether the Payments
must be reduced to the Scaled Back Amount and, if so, the amount of such
reduction, will be made at Company’s expense by an accounting firm selected by
Company. The accounting firm will provide its determination, together with
detailed supporting calculations and documentation, to Company and Employee
within ten (10) business days after the date of termination of Employee’s
employment, or such other time as may be reasonably requested by Company or
Employee. If the accounting firm determines that no Excise Tax is payable by
Employee with respect to a Payment or Payments, it will furnish Employee with an
opinion to that effect. If a Gross-Up Payment becomes payable, such Gross-Up
Payment will be paid by Company to Employee within thirty (30) business days of
the receipt of the accounting firm’s determination. If a reduction in Payments
is required, such reduction shall be effectuated within thirty (30) business
days of the receipt of the accounting firm’s determination. Within ten
(10) business days after the accounting firm delivers its determination to
Employee, Employee will have the right to dispute the determination. The
existence of a dispute will not in any way affect Employee’s right to receive a
Gross-Up Payment in accordance with the determination. If there is no dispute,
the determination will be binding, final, and conclusive upon Company and
Employee. If there is a dispute, Company and Employee will together select a
second accounting firm, which will review the determination and Employee’s basis
for the dispute and then will render its own determination, which will be
binding, final, and conclusive on Company and on Employee for purposes of
determining whether a Gross-Up Payment is required pursuant to this Subsection
10(b) or whether a reduction to the Scaled Back Amount is required, as the case
may be. If as a result of any dispute pursuant to this Subsection 10(b) a
Gross-Up Payment is made or additional Gross-Up Payments are made, such Gross-Up

8



--------------------------------------------------------------------------------



 



      Payment(s) will be paid by Company to Employee within thirty (30) business
days of the receipt of the second accounting firm’s determination. Company will
bear all costs associated with the second accounting firm’s determination,
unless such determination does not result in additional Gross-Up Payments to
Employee or unless such determination does not mitigate the reduction in
Payments required to arrive at the Scaled Back Amount, in which case all such
costs will be borne by Employee.     (c)   For purposes of determining the
amount of the Gross-Up Payment and, if applicable, the Scaled Back Amount,
Employee will be deemed to pay federal income taxes at the highest marginal rate
of federal income taxation in the calendar year in which the Gross-Up Payment is
to be made or the Scaled Back Amount is determined, as the case may be, and
applicable state and local income taxes at the highest marginal rate of taxation
in the state and locality of Employee’s residence on the date of termination of
Employee’s employment, net of the maximum reduction in federal income taxes that
would be obtained from deduction of those state and local taxes.     (d)   As a
result of the uncertainty in the application of Section 4999 of the Code, it is
possible that Gross-Up Payments which will not have been made by Company should
have been made, Employee’s Payments will be reduced to the Scaled Back Amount
when they should not have been or Employee’s Payments are reduced to a greater
extent than they should have been (an “Underpayment”) or Gross-Up Payments are
made by Company which should not have been made, Employee’s Payments are not
reduced to the Scaled Back Amount when they should have been or they are not
reduced to the extent they should have been (an “Overpayment”). If it is
determined that an Underpayment has occurred, the accounting firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) shall be promptly paid by Company to or for the
benefit of Employee. If it is determined that an Overpayment has occurred, the
accounting firm shall determine the amount of the Overpayment that has occurred
and any such Overpayment (together with interest at the rate provided in
Section 1274(b)(2) of the Code) shall be promptly paid by Employee (to the
extent he has received a refund if the applicable Excise Tax has been paid to
the Internal Revenue Service) to or for the benefit of Company; provided,
however, that if Company determines that such repayment obligation would be or
result in an unlawful extension of credit under Section 13(k) of the Exchange
Act, repayment shall not be required. Employee shall cooperate, to the extent
his expenses are reimbursed by Company, with any reasonable requests by Company
in connection with any contest or disputes with the Internal Revenue Service in
connection with the Excise Tax.     (e)   Employee shall notify Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require a payment resulting in an Underpayment. Such notification shall be given
as soon as practicable but no later than ten (10) business days after Employee
is informed in writing of such claim

9



--------------------------------------------------------------------------------



 



      and shall apprise Company of the nature of such claim and the date on
which such claim is requested to be paid. Employee shall not pay such claim
prior to the expiration of the thirty (30) day period following the date on
which he gives such notice to Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If Company
notifies Employee in writing prior to the expiration of such period that it
desires to contest such claim, Employee shall: (i) give Company any information
reasonably requested by Company relating to such claim; (ii) take such action in
connection with contesting such claim as Company shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
Company; (iii) cooperate with Company in good faith in order effectively to
contest such claim; and (iv) permit Company to participate in any proceeding
relating to such claim; provided, however, that Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold Employee
harmless, on an after-tax basis, for any Excise Tax or income tax (including
related interest and penalties) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Subsection 10(e), Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Employee to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and Employee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Company shall determine;
provided, however, that if Company directs Employee to pay such claim and sue
for a refund, Company shall advance the amount of such payment to Employee, on
an interest-free basis and shall indemnify and hold Employee harmless, on an
after-tax basis, from any Excise Tax or income tax (including related interest
or penalties) imposed with respect to such advance or with respect to any
imputed income with respect to such advance. Company’s control of the contest
shall be limited to issues that may impact Gross-Up Payments or reduction in
Payments under this Section 10, and Employee shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.     (f)   If, after the receipt by
Employee of an amount advanced by Company pursuant to Subsection 10(e), Employee
becomes entitled to receive any refund with respect to such claim, Employee
shall (subject to Company’s complying with the requirements of Subsection 10(e))
promptly pay to Company the amount of such refund (together with any interest
paid or credited thereon after taxes applicable thereto). If, after the receipt
by Employee of an amount advanced by Company pursuant to Subsection 10(e), a
determination is made that Employee shall not be entitled to any refund with
respect to such claim and Company does not notify Employee in writing of its
intent to contest such denial of refund prior to the

10



--------------------------------------------------------------------------------



 



      expiration of thirty (30) days after such determination, then such advance
shall be forgiven and shall not be required to be repaid.     (g)   Any payment
under this Section 10 must be made by Company no later than the end of the
Employee’s tax year following the Employee’s tax year in which the Employee
remits the related tax payments.

     11. Non-Delegation of Employee’s Rights. The obligations, rights and
benefits of Employee hereunder are personal and may not be delegated, assigned
or transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
     12. Confidential Information. Employee acknowledges that he will occupy a
position of trust and confidence and will have access to and learn substantial
information about Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of Company and its
affiliates. Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of Company
and/or its affiliates, as the case may be. Employee will keep confidential, and
will not reproduce, copy or disclose to any other person or firm, any such
information or any documents or information relating to Company’s or its
affiliates’ methods, processes, customers, accounts, analyses, systems, charts,
programs, procedures, correspondence or records, or any other documents used or
owned by Company or any of its affiliates, nor will Employee advise, discuss
with or in any way assist any other person, firm or entity in obtaining or
learning about any of the items described in this Section 12. Accordingly,
Employee agrees that during the Employment Term and at all times thereafter he
will not disclose, or permit or encourage anyone else to disclose, any such
information, nor will he utilize any such information, either alone or with
others, outside the scope of his duties and responsibilities with Company and
its affiliates.
     13. Non-Competition.

  (a)   During Employment Term Employee agrees that, during the Employment Term,
he will devote such business time, attention and energies reasonably necessary
to the diligent and faithful performance of the services to Company and its
affiliates, and he will not engage in any way whatsoever, directly or
indirectly, in any business that is a direct competitor with Company’s or its
affiliates’ principal business, nor solicit customers, suppliers or employees of
Company or affiliates on behalf of, or in any other manner work for or assist
any business which is a direct competitor with Company’s or its affiliates’
principal business. In addition, during the Employment Term, Employee will
undertake no planning for or organization of any business activity competitive
with the work he performs as an employee of Company, and Employee will not
combine or conspire with any other employee of Company or any other person for
the purpose of organizing any such competitive business activity.

11



--------------------------------------------------------------------------------



 



  (b)   After Employment Term. The parties acknowledge that Employee will
acquire substantial knowledge and information concerning the business of Company
and its affiliates as a result of his employment. The parties further
acknowledge that the scope of business in which Company and its affiliates are
engaged as of the Effective Date is national and very competitive and one in
which few companies can successfully compete. Competition by Employee in that
business after the Employment Term would severely injure Company and its
affiliates. Accordingly, for a period of one (1) year after Employee’s
employment terminates for any reason whatsoever, except as otherwise stated
herein below, Employee agrees: (1) not to become an employee, consultant,
advisor, principal, partner or substantial shareholder of any firm or business
that directly competes with Company or its affiliates in their principal
products and markets; and (2), on behalf of any such competitive firm or
business, not to solicit any person or business that was at the time of such
termination and remains a customer or prospective customer, a supplier or
prospective supplier, or an employee of Company or an affiliate. Notwithstanding
any of the foregoing provisions to the contrary, Employee shall not be subject
to the restrictions set forth in this Subsection 13(b) if: (i) Employee’s
employment is terminated by Company without Cause; (ii) Employee terminates
employment for Good Reason; or (iii) Employee’s employment is terminated as a
result of Company’s unwillingness to extend the Employment Term.     (c)  
Exclusion. Working, directly or indirectly, for any of the following entities
shall not be considered competitive to Company or its affiliates for the purpose
of this Section 13: (i) Fidelity National Financial, Inc., its affiliates or
their successors; (ii) the Lender Processing Services division of Fidelity
National Information Services, Inc. or its affiliates following the spin-off
publicly announced on October 25, 2007, its affiliates or their successors; or
(iii) Fidelity National Information Services, Inc. or its affiliates or their
successors if this Agreement is assumed by a third party as contemplated in
Section 21.

     14. Return of Company Documents. Upon termination of the Employment Term,
Employee shall return immediately to Company all records and documents of or
pertaining to Company or its affiliates and shall not make or retain any copy or
extract of any such record or document, or any other property of Company or its
affiliates.
     15. Improvements and Inventions. Any and all improvements or inventions
that Employee may make or participate in during the Employment Term, unless
wholly unrelated to the business of Company and its affiliates and not produced
within the scope of Employee’s employment hereunder, shall be the sole and
exclusive property of Company. Employee shall, whenever requested by Company,
execute and deliver any and all documents that Company deems appropriate in
order to apply for and obtain patents or copyrights in improvements or
inventions or in order to assign and/or convey to Company the sole and exclusive
right, title and interest in and to such improvements, inventions, patents,
copyrights or applications.
     16. Actions. The parties agree and acknowledge that the rights conveyed by
this Agreement are of a unique and special nature and that Company will not have
an adequate

12



--------------------------------------------------------------------------------



 



remedy at law in the event of a failure by Employee to abide by its terms and
conditions, nor will money damages adequately compensate for such injury.
Therefore, it is agreed between and hereby acknowledged by the parties that, in
the event of a breach by Employee of any of the obligations of this Agreement,
Company shall have the right, among other rights, to damages sustained thereby
and to obtain an injunction or decree of specific performance from any court of
competent jurisdiction to restrain or compel Employee to perform as agreed
herein. Employee hereby acknowledges that obligations under Sections and
Subsections 12, 13(b), 14, 15, 16, 17 and 18 shall survive the termination of
employment and be binding by their terms at all times subsequent to the
termination of employment for the periods specified therein. Nothing herein
shall in any way limit or exclude any other right granted by law or equity to
Company.
     17. Release. Notwithstanding any provision herein to the contrary, Company
may require that, prior to payment of any amount or provision of any benefit
under Section 9 or payment of any Gross-Up Payment pursuant to Section 10 of
this Agreement (other than due to Employee’s death), Employee shall have
executed a complete release of Company and its affiliates and related parties in
such form as is reasonably required by Company, and any waiting periods
contained in such release shall have expired. With respect to any release
required to receive payments owed pursuant to Section 9, Company must provide
Employee with the form of release no later than seven (7) days after the Date of
Termination and the release must be signed by Employee and returned to Company,
unchanged, effective and irrevocable, no later than sixty (60) days after the
Date of Termination.
     18. No Mitigation. Company agrees that, if Employee’s employment hereunder
is terminated during the Employment Term, Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to Employee by
Company hereunder. Further, the amount of any payment or benefit provided for
hereunder (other than pursuant to Subsection 9(a)(v) hereof) shall not be
reduced by any compensation earned by Employee as the result of employment by
another employer, by retirement benefits or otherwise.
     19. Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter. This
Agreement may be amended only by a written document signed by both parties to
this Agreement.
     20. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
     21. Successors. This Agreement may not be assigned by Employee. In addition
to any obligations imposed by law upon any successor to Company, Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place. Failure of Company
to obtain such

13



--------------------------------------------------------------------------------



 



assumption by a successor shall be a material breach of this Agreement. Employee
agrees and consents to any such assumption by a successor of Company, as well as
any assignment of this Agreement by Company for that purpose. As used in this
Agreement, “Company” shall mean Company as herein before defined as well as any
such successor that expressly assumes this Agreement or otherwise becomes bound
by all of its terms and provisions by operation of law.
     22. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     23. Attorneys’ Fees. If any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the party prevailing in
any such action or other proceeding shall be promptly paid by the other party
its reasonable legal fees, court costs, litigation expenses, all as determined
by the court and not a jury, and such payment shall be made by the
non-prevailing party no later than the end of the Employee’s tax year following
the Employee’s tax year in which the payment amount becomes known and payable;
provided, however, that on or after a Change in Control, and following
Employee’s termination of employment with the Company, if any party finds it
necessary to employ legal counsel or to bring an action at law or other
proceedings against the other party to interpret or enforce any of the terms
hereof, Company shall pay (on an ongoing basis) to Employee to the fullest
extent permitted by law, all legal fees, court costs and litigation expenses
reasonably incurred by Employee or others on his behalf (such amounts
collectively referred to as the “Reimbursed Amounts”); provided, further, that
Employee shall reimburse Company for the Reimbursed Amounts if it is determined
that a majority of Employee’s claims or defenses were frivolous or without
merit. Requests for payment of Reimbursed Amounts, together with all documents
required by the Company to substantiate them, must be submitted to Company no
later than ninety (90) days after the expense was incurred. The Reimbursed
Amounts shall be paid by Company within ninety (90) days after receiving the
request and all substantiating documents requested from Employee. The payment of
Reimbursed Amounts during Employee’s tax year will not impact the Reimbursed
Amounts for any other taxable year. The rights under this Section 23 shall
survive the termination of employment and this Agreement until the expiration of
the applicable statute of limitations.
     24. Severability. If any section, subsection or provision hereof is found
for any reason whatsoever to be invalid or inoperative, that section, subsection
or provision shall be deemed severable and shall not affect the force and
validity of any other provision of this Agreement. If any covenant herein is
determined by a court to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set forth herein by the parties themselves in the
modified form. The covenants of Employee in this Agreement shall each be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of Employee against Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Company of the covenants in this Agreement.

14



--------------------------------------------------------------------------------



 



     25. Notices. Any notice, request, or instruction to be given hereunder
shall be in writing and shall be deemed given when personally delivered or three
(3) days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:
     To Company:
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel
     To Employee:
Jeffrey S. Carbiener
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
     26. Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
     27. Tax Withholding. Company or an affiliate may deduct from all
compensation and benefits payable under this Agreement any taxes or withholdings
Company is required to deduct pursuant to state, federal or local laws.
     28. Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (“Code Section 409A”). Any provision that would
cause the Agreement or any payment hereof to fail to satisfy Code Section 409A
shall have no force or effect until amended to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.
     IN WITNESS WHEREOF the parties have executed this Agreement to be effective
as of the date first set forth above.

              FIDELITY NATIONAL INFORMATION     SERVICES, INC.
 
       
 
  By:   /s/ Lee A. Kennedy
 
       
 
  Its:   President and Chief Executive Officer
 
            JEFFREY S. CARBIENER
 
       
 
      /s/ Jeffrey S. Carbiener
 
       

15